ieee!
NOV 2 4 2013

IN THE UNITED STATES DISTRICT COURT Site ‘Lomana

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
THOMAS R. MASTERSON,
Plaintiff, No. CV 18-76-BU-SEH
VS.
JUDGMENT

KYLE LANIER, an individual, and
SWAN RANGE LOG HOMES, LLC,
an Idaho limited liability company,

 

Defendants.

 

Upon Plaintiffs Motion to Renew Judgment,' and the parties’ Notice of
Stipulation to Renew Judgment,” the Court hereby enters the following Judgment:
1. — Plaintiff’s Judgment previously registered in this Court under cause

No. 2:09-mc-00001-CSO is renewed pursuant to Mont. Code Ann. § 27-2-201(1)

for a period of ten years from the date of this Judgment.

 

' Doc. 19.

? Doc. 22.
2. Judgment is entered against Defendants Swan Range Log Homes,
LLC and Kyle Lanier, jointly and severally, in the principal sum of $600,000,
together with interest pursuant to 28 U.S.C. § 1962(a).

DATED this l¥ day of November, 2019.

edblrr,

AM E. HADDON
United States District Judge
